MEMORANDUM ***
Jose Antonio Zavala Cabrera, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“Board”) summary affirmance without opinion of an immigration judge’s (“IJ”) denial of his application for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the IJ’s discretionary denial of cancellation of removal. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003). Zavala Cabrera does not raise a colorable due process challenge to that denial. We therefore lack jurisdiction over this portion of the petition for review. Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001).
Although we have jurisdiction to consider Zavala Cabrera’s constitutional challenge to the Board’s use of the streamlining procedure, that contention is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir.2003).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.